Citation Nr: 0948297	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1973 to September 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2007, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 


FINDINGS OF FACT

1. There is no competent medical evidence of current 
bilateral hearing loss.  

2. Tinnitus was not affirmatively shown to have been present 
in service and current tinnitus first documented after 
service, is unrelated to an injury or disease of service 
origin.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009).

2. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively. Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2006.  The Veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  



The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included, in general, the provisions for the 
disability ratings and effective date of the claims, that is, 
the date of receipt of the claims.  

As for content and the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  No further VCAA notice is needed. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA medical records, private medical records and 
afforded the Veteran a VA examination in 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Facts 

The service treatment records show that on entrance 
examination in June 1973, puretone thresholds in decibels at 
500, 1000, 2000, and 4000 Hertz were 5, 5, 5 and 5 in the 
right ear and 15, 10, 10 and 5 in the left ear.  An audiogram 
in September 1973 showed puretone thresholds in decibels at 
500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 0, 0, and 0 
in the right ear and 5, 5, 5, 0 and 0 in the left ear.  An 
audiogram in March 1976 showed puretone thresholds in 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 
10, 5, and 5 in the right ear and 20, 10, 10, 5 and 0 in the 
left ear.  An audiogram in September 1976 showed puretone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz were 0, 0, 0, 0, 0 in the right ear and 5, 5, 5, 0 and 
0 in the left ear.  The examiner noted the Veteran was 
exposed to aircraft noise.  

On separation examination in July 1979, puretone thresholds 
in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 
30, 35, 35 and 35 in the right ear and 25, 30, 35, 35 and 35 
in the left ear.  The examiner indicated the Veteran had mild 
hearing loss and noted that he had bilateral hearing loss 
since 1975.  

The service treatment records contain no complaint, finding, 
history, or treatment for tinnitus.

The Veteran's DD 214 Form show his military occupation 
specialty included aircraft maintenance and "ALFT 
BOMBARDMENT."  



On VA examination in March 2009, the examiner noted that in 
February 1977 the Veteran was treated for a perforated left 
tympanic membrane and mild hearing loss in 1-6 kHz was shown 
on separation examination in July 1979.  The Veteran reported 
that he had hearing loss and tinnitus since service, which 
has gradually become worse over the years.  He stated that 
during service he had noise exposure from working on the 
flight line.  The Veteran denied significant post-service 
noise exposure.  

Puretone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz were 15, 15, 15, 15, and 25 in the right ear and 
15, 15, 20, 15 and 20 in the left ear.  Speech recognition 
score in the right ear was 94 percent and in the left ear was 
96 percent.  The examiner noted that as the Veteran was 
coughing and not feeling well, word recognition testing and 
bone conduction testing was not performed.  Testing was 
continued in May 2009 with results indicating thresholds 
within normal limits through 6000 Hertz.  Responses were 
improved by approximately 10 dB across the frequency range.  
Speech discrimination scores were excellent in both ears at a 
normal conversational level.  

The examiner determined that pure tone results indicated 
normal thresholds in each ear through 6 kHz with a bilateral 
mild loss at 8 kHz and do not meet the criteria for 
disability under VA regulations.  The Veteran reported 
constant tinnitus, which the examiner determined was as 
likely as not related to hearing loss.  The examiner further 
indicated that service treatment records to include the 
separation examination in July 1979 were negative for 
tinnitus.  As for the mild hearing loss shown on separation 
examination in July 1979, the examiner was of the opinion 
that the pattern of hearing loss was not consistent with 
noise exposure.

The examiner concluded that given that thresholds in May 2009 
were normal through 6 kHz and show bilateral mild hearing 
loss at 8 kHz only, the pattern to the thresholds recorded in 
July 1979 were not consistent with noise exposure and service 
treatment records do not show tinnitus, the Veteran's 
tinnitus was not caused by or the result of noise exposure 
during military service.  

In September 2009, the Veteran testified that he first fully 
notice hearing loss in 2005. 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholoson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Analysis

Hearing Loss

The service treatment records show that on separation 
examination in July 1979, hearing loss was shown as defined 
by 38 C.F.R. § 3.385.  After service, there is no evidence of 
bilateral hearing loss under 38 C.F.R. § 3.385.  

As there is no post-service evidence of bilateral hearing 
loss, it follows that service connection for bilateral 
hearing as a chronic disease under 38 U.S.C.A. §§ 1112 and 
1137 and 38 C.F.R. § 3.309 can not be established.  

Also hearing loss is not a condition under case law that has 
been found to be capable of lay observation, and the 
determination as to the presence of such a hearing loss 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the Veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 

Although the Veteran is competent to describe symptoms of 
bilateral hearing loss, which he can observe, the Veteran has 
no special medical expertise to provide a diagnosis of 
bilateral hearing loss derived from an in-service disease or 
injury, which requires the application of medical expertise 
to the facts presented, which includes the Veteran's history 
and symptomatology.  


Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), noting 
general competence of lay persons to testify as to symptoms, 
but not a medical diagnosis and noting by example the 
competence of lay testimony with regard to a broken leg, but 
not a form of cancer).

For this reason, the Board determines that bilateral hearing 
loss derived from an in-service disease or injury is not 
simple medical condition that a lay person is competent to 
diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

As for the competent medical evidence of record, on VA 
audiological evaluation in 2009 bilateral hearing loss as 
defined by 38 C.F.R. § 3.385 was not diagnosed.  In the 
absence of competent evidence of bilateral hearing loss, 
there can be no valid claim of service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no favorable evidence of current bilateral 
hearing loss under 38 C.F.R. § 3.385, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Tinnitus

On the basis of the service treatment records, tinnitus was 
not affirmatively shown to have been present during service, 
and service connection under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

But tinnitus is a condition under case law where lay 
observation has been found to be competent to establish the 
presence of the disability.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent). 



Although the Veteran is competent to declare that he has 
tinnitus, to the extent the Veteran's statements are offered 
as a lay opinion on causation, that is, an association 
between his tinnitus and noise exposure in service, a lay 
opinion is limited to inferences which are rationally based 
on the Veteran's perception and does not require specialized 
knowledge.  See generally Fed.R.Evid. 701 (opinion testimony 
by a lay witness is limited to inferences which are 
rationally based on the Veteran's perception and does not 
require specialized knowledge). 

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation in this case requires specialized 
knowledge, education, training, or experience, and as no 
factual foundation has been established to show that the 
Veteran is qualified through knowledge, education, training, 
or experience to offer such an opinion, his statements and 
testimony are not competent evidence on the question of 
causation and are excluded, that is, the statements and 
testimony are not to be consider as evidence in support of 
the claim. 

Where, as here, the determinative question involves a nexus 
or causation, where a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  

As the competent evidence of record opposes, rather than 
supports, the claim and as there is no favorable competent 
evidence of record, as the Board may consider only 
independent medical evidence to support its finding on the 
question of a medical nexus or medical causation, where a lay 
assertion on medical causation is not competent evidence, the 
preponderance of the evidence is against the claim of service 
connection for tinnitus, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


